UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 06-4608



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


LOUIS N. NOMAR,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Southern
District of West Virginia, at Charleston. Joseph Robert Goodwin,
District Judge. (2:02-cr-00091)


Submitted:   November 17, 2006            Decided:   December 8, 2006


Before WIDENER, WILKINSON, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Mary Lou Newberger, Federal Public Defender, Jonathan D. Byrne,
Appellate Counsel, Edward H. Weis, Assistant Federal Public
Defender, Charleston, West Virginia, for Appellant.    Charles T.
Miller, United States Attorney, L. Anna Forbes, Assistant United
States Attorney, Charleston, West Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Louis N. Nomar appeals the seventy-seven month sentence

imposed by the district court on resentencing in light of United

States v. Booker, 543 U.S. 220 (2005), for his convictions of

conspiracy to commit wire fraud via the internet, and escape.    We

affirm.

          Nomar contends that his sentence is unreasonable because

his offenses were not violent, there was no evidence that anyone

was injured by his conduct, few victims have requested restitution,

no one was harmed in his escape, and, in his view, the disparity

between his seventy-seven-month sentence and co-defendant Yolanda

Monroe’s fifteen-month sentence is not justified.    He argues that

a sentence of time served would be sufficient but not greater than

necessary to comply with the factors set out in 18 U.S.C.A.

§ 3553(a) (West 2000 & Supp. 2006).

          In resentencing Nomar after Booker, the district court

considered the advisory sentencing guidelines range and the factors

set forth in § 3553(a).   See United States v. Moreland, 437 F.3d

424, 432 (4th Cir.), cert. denied, 126 S. Ct. 2054 (2006).      The

sentence imposed by the district court is within the advisory

guideline range of 70-87 months.   The court imposed a term of sixty

months for the fraud count and a consecutive seventeen months for

the escape count, which did not exceed the statutory maximum of

five years for each count. “[A] sentence within the proper advisory


                              - 2 -
Guidelines range is presumptively reasonable.”    United States v.

Johnson, 445 F.3d 339, 341 (4th Cir. 2006).      We have carefully

considered Nomar’s arguments on appeal and conclude that he has

failed to rebut the presumption of reasonableness.

           We therefore affirm the sentence imposed by the district

court.   We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                           AFFIRMED




                               - 3 -